252 S.W.3d 242 (2008)
STATE of Missouri, Respondent,
v.
Charles E. SAMUELS, Appellant.
No. WD 67864.
Missouri Court of Appeals, Western District.
May 13, 2008.
Irene C. Karnes, Columbia, MO., for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Karen Kramer, Office of Attorney General, Jefferson City, MO., for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Charles Samuels appeals his convictions for two counts of felony murder for his role in aiding the murders of Ernest Wilson and Quentin Chandler. He does not challenge the sufficiency of the evidence. In two points raised under plain error Samuels argues that the prosecutor misstated the law during closing argument and that the applicable MAI-Cr definition of reasonable doubt is unconstitutional. Having reviewed the record, we find no plain error.
As an extended opinion would have no precedential value, a memorandum has been provided for the benefit of the parties, *243 and the judgment is affirmed pursuant to Rule 30.25(b).